

	

		II

		109th CONGRESS

		2d Session

		S. 2268

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2006

			Mr. Kerry (for himself

			 and Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend title 5, United States Code, to deny Federal

		  retirement benefits to individuals convicted of certain offenses, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Congressional Pension Accountability

			 Act.

		2.Denial of retirement

			 benefits

			(a)In

			 generalSection 8312(a) of title 5, United States Code, is

			 amended—

				(1)by striking

			 or at the end of paragraph (1), by striking the period at the

			 end of paragraph (2) and inserting ; or, and by inserting after

			 paragraph (2) the following:

					

						(3)was convicted of

				an offense described in subsection (d), to the extent provided by that

				subsection.

						;

				and

				(2)by striking

			 and at the end of subparagraph (A), by striking the period at

			 the end of subparagraph (B) and inserting ; and, and by

			 inserting after subparagraph (B) the following:

					

						(C)with respect to the offenses described

				in subsection (d), to the period after the date of

				conviction.

						.

				(b)Offenses

			 describedSection 8312 of such title 5 is amended by

			 redesignating subsection (d) as subsection (e), and by inserting after

			 subsection (c) the following:

				

					(d)The offenses to

				which subsection (a)(3) applies are the following:

						(1)An offense within

				the purview of—

							(A)section 201 of

				title 18 (bribery of public officials and witnesses); or

							(B)section 371 of

				title 18 (conspiracy to commit offense or to defraud United States), to the

				extent of any conspiracy to commit an act which constitutes an offense within

				the purview of such section 201.

							(2)Perjury committed

				under the statutes of the United States or the District of Columbia in falsely

				denying the commission of any act which constitutes an offense within the

				purview of a statute named by paragraph (1), but only in the case of the

				statute named by subparagraph (B) of paragraph (1).

						(3)Subornation of

				perjury committed in connection with the false denial or false testimony of

				another individual as specified by paragraph (2).

						An

				offense shall not be considered to be an offense described in this subsection

				except if or to the extent that it is committed by a Member of Congress (as

				defined by section 2106, including a Delegate to

				Congress)..

			(c)Absence from

			 United States to avoid prosecutionSection 8313(a)(1) of such

			 title 5 is amended by striking or at the end of subparagraph

			 (A), by striking and at the end of subparagraph (B) and

			 inserting or, and by adding at the end the following:

				

					(C)for an offense

				described under subsection (d) of section 8312;

				and

					.

			(d)Nonaccrual of

			 interest on refundsSection 8316(b) of such title 5 is amended by

			 striking or at the end of paragraph (1), by striking the period

			 at the end of paragraph (2) and inserting ; or, and by adding at

			 the end the following:

				

					(3)if the individual

				was convicted of an offense described in section 8312(d), for the period after

				the

				conviction.

					.

			3.Constitutional

			 authorityThe Constitutional

			 authority for this Act is the power of Congress to make all laws which shall be

			 necessary and proper as enumerated in Article I, Section 8 of the United States

			 Constitution, and the power to ascertain compensation for Congressional service

			 under Article I, Section 6 of the United States Constitution.

		

